Exhibit 10.6

[TEMPLATE USED FOR SENIOR VICE PRESIDENT]

Pennsylvania Real Estate Investment Trust

2009 Incentive Compensation Opportunity Award

for Jonathen Bell,

Senior Vice President

 

        2009 Incentive Opportunity2

 

        2009 Incentive Range3 - % of Salary               Threshold4    Target4
   Outperformance4             %        %        % 2009 Base Salary1   $        
        

 

        Performance Measurement Allocation5

 

              Corporate         Individual                   %             %

 

        CORPORATE – %          

Measure6

   Threshold8    Target8    Outperformance8      FFO Per Share7    $         $
        $          TOTAL 2009 CORPORATE OPPORTUNITY    $         $         $    
        INDIVIDUAL – %

 

         

Measure

   Threshold    Target    Outperformance      KPIs9    KPIs    KPIs    KPIs     
TOTAL 2009 INDIVIDUAL OPPORTUNITY    $         $         $                     
                       TOTAL 2009 INCENTIVE OPPORTUNITY:*    $         $        
$     

 

* The amount payable under this award will be paid in cash during the period
January 1, 2010 through March 15, 2010.



--------------------------------------------------------------------------------

The Grantee has read and understands this award, including the endnotes which
describe the terms of the award, and agrees to be bound by such terms. Further,
the Grantee agrees that any amount awarded and paid to the Grantee under this
award shall be subject to PREIT’s “Recoupment Policy” as in effect on the date
the Committee granted this award, and as such policy is subsequently amended.

IN WITNESS WHEREOF, PREIT has caused this 2009 Incentive Compensation
Opportunity Award to be duly executed by its duly authorized officer and the
Grantee has hereunto set his hand on                          , 2009.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

 

Grantee



--------------------------------------------------------------------------------

ENDNOTES

 

1

“2009 Base Salary” means your regular, basic compensation from Pennsylvania Real
Estate Investment Trust (“PREIT”) and/or a PREIT affiliate for 2009, not
including bonuses or other additional compensation, but including contributions
made by PREIT and/or a PREIT affiliate on your behalf, by salary reduction
pursuant to your election, (i) to an arrangement described in section 401(k) of
the Internal Revenue Code of 1986, as amended (the “Code”), (ii) to a “cafeteria
plan” (as defined in section 125(d) of the Code), and (iii) for a “qualified
transportation fringe” (as defined in section 132(f) of the Code).

2

“2009 Incentive Opportunity” means the opportunity to earn incentive
compensation for 2009, up to     % of your Base Salary, in the event certain
corporate and individual performances are achieved. Corporate performance
relates to PREIT’s cumulative performance with respect to one measure of its
financial results for 2009, while individual performance relates to your
performance within the scope of your responsibilities as an employee of PREIT
and/or a PREIT affiliate.

3

“2009 Incentive Range” means, depending on the level of corporate and individual
performance achieved (i.e., Threshold, Target or Outperformance), the percentage
of your Base Salary that you may earn under this 2009 Incentive Compensation
Opportunity Award. If the corporate performance is between the Threshold level
and the Target level, or between the Target level and the Outperformance level,
the percentage will be interpolated accordingly.

4

With respect to corporate performance, “Threshold” signifies a solid
achievement, which is expected to have a reasonably high probability of
achievement, but which may fall short of expectations. Threshold performance
represents the level of performance that has to be achieved before any of your
potential 2009 Incentive Compensation is earned. The Executive Compensation and
Human Resources Committee (the “Committee”) (after considering the
recommendations of the senior management of PREIT) will decide whether you have
met what the senior management determines to be the “Threshold” level for
purposes of your individual performance. If the Threshold performance level is
achieved with respect to corporate and individual performance, you will earn at
least     % of your 2009 Base Salary as your 2009 Incentive Compensation
allocated to such performances (see note 5). If the Threshold performance level
is not met with respect to corporate performance or your individual performance,
you will not receive any 2009 Incentive Compensation allocated to such corporate
performance or individual performance, as applicable.

With respect to corporate performance, “Target” generally signifies that the
business objectives for the year, which are expected to have a reasonable
probability of achievement have been met. In many situations, this represents
approximately the mid-range of the estimate for FFO Per Share publicly announced
by PREIT at approximately the time that the earnings for the prior fiscal year
are publicly released by PREIT. The Committee (after considering the
recommendations of the senior management of PREIT) will decide whether you have
met what the senior management determines to be the “Target” level for purposes
of your individual performance. If the Target performance level is achieved with
respect to corporate and individual performance, you will earn at least     % of
your 2009 Base Salary as your 2009 Incentive Compensation allocated to such
performances (see note 5).

With respect to corporate performance, “Outperformance” signifies an outstanding
achievement, an extraordinary performance by industry standards, and which is
expected to have a modest probability of achievement. The Committee (after
considering the recommendations of the senior management of PREIT) will decide
whether you have met what the senior management determines to be the
“Outperformance” level for purposes of your individual performance. If the
Outperformance level is achieved with respect to corporate and individual
performance, you will earn     % of your 2009 Base Salary as your 2009 Incentive
Compensation allocated to such performances (see note 5).

 

5

“Performance Measurement Allocation” means the percent by which your 2009
Incentive Compensation is allocated between corporate performance and your
individual performance. For example, if your base salary is $100,000, and     %
of your 2009 Incentive Compensation is allocated to corporate performance and
    % is allocated to your individual performance, you will earn $            
(    % of     % of $100,000) of your 2009 Incentive Compensation if the
Outperformance level of the corporate performance is achieved and $            
(    % of     % of $100,000) of your 2009 Incentive Compensation if the
Outperformance level of your individual performance is achieved.

6

The “Measure” is the business criterion on which corporate performance is based.

7

“FFO Per Share” means, with respect to each diluted share of beneficial interest
in PREIT, “funds from operations” of PREIT, as reported to the public by PREIT
for 2009.



--------------------------------------------------------------------------------

8

The Executive Compensation and Human Resources Committee (the “Committee”) shall
have the authority, in its sole discretion, to adjust the Threshold, Target and
Outperformance levels set forth in this award if and to the extent that, in the
sole judgment of the Committee, the reported FFO Per Share does not reflect the
performance of PREIT for 2009 in a manner consistent with the purposes of this
award due to the effect of any unusual or nonrecurring transaction or occurrence
on the reported FFO Per Share. Any such adjustment shall be made to the 2009
Incentive Compensation Opportunity Awards granted to all officers of PREIT and
PREIT affiliates. The Committee shall not be obligated to make any
adjustment(s). If the Committee elects to make an adjustment, it shall be free
to take such factors into account as it deems appropriate under the
circumstances in its sole discretion. Further, in the case of a transaction or
occurrence that also constitutes a “Change in Control” of PREIT (as defined in
PREIT’s 2003 Equity Incentive Plan), the Committee shall have the authority, in
its sole discretion, to accelerate the payment of your 2009 Incentive
Compensation.

9

Individual performance is determined by the Committee (after considering the
recommendations of the senior management of PREIT) based on a review of the Key
Performance Indicators (“KPIs”) applicable to you. Those KPIs will be set forth
in your department’s business plan for 2009. However, regardless of your
individual performance, no 2009 Incentive Compensation based on your individual
performance will be paid if FFO Per Share (see note 7) is less than
$             (subject to adjustment by the Committee – see note 8).